DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24, 25, 27-32, 34-38 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution makes clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 24, 25, 27-32, 34-38 are allowed for reasons argued by Applicant in the remarks filed 03/18/2022.  
The prior art of record that was found and cited comprised the following reference(s): 
U.S. Patent No. 8,683,592 B1 	“Dotan”
U.S. PGPub. No. 2014/0244699 A1	“Grier”
Dotan discloses a system for performing forensic investigations by capturing multiple streams of information over a network. The information is based on storage activities, such as disk and memory reads and writes. This collection of information establishes a history to enable examination and tracing of suspect or malicious occurrences across network and storage domains. 
Grier discloses also a system for performing forensic investigation, and details a method of determining the location of forensically relevant data on a source and copying the data to a storage device. 
It should be noted that the claimed invention discloses “reproducing a state of operation processing in the target device” and that “the second information including an offset address and a size from the offset address of the first information or including a starting address and an ending address of the first information”. Neither Dotan nor Grier disclose this limitation, and an updated search did not reveal a reference that taught this particular limitation that would be suitable in a combination with the existing prior art, nor were other prior art references found that either in a new combination or by themselves taught the claimed invention. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims: 
“…generating, using the first information, second information to reproduce a state of operational processing in the target device, the second information including an offset address and a size from the offset address of the first information or including a starting address and an ending address of the first information, setting tag information to the second information based on an address of the first information in the first memory, the tag information indicating state-holding data, and storing the second information based on a first policy defined using the tag information in a second memory”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491